Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on August 25, 2021 is acknowledged.  The examiner notes applicant’s request for potential rejoinder, so applicant is reminded of the requirement that all withdrawn claims be allowable themselves with no further questions of patentability, for example, under the first or second paragraphs of 25 USC 112.  Currently, at least claim 7 would be rejected because it is no consistent with claim 1, which requires three metals rather than two, and therefore casts doubt on the scope of the independent claim as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claims are indefinite in the recitation of the amounts of the metals in the catalyst.  There is no point of reference, as the claims could be considered to be in reference to the metals themselves, or the aluminosilicate material, or the entire composition including and other binders, additives, etc.
The claims are further indefinite in that claim 1 appears to recite two Markush groups of metals: (A) Ga, Ag, Zn, Co and Ce and (B) Ga, Ag, Mo, Zn and Co.  Accordingly, the recitation should be and as set forth above, rather than “or” as is presently recited in claim 1.  Moreover, it would be helpful for clarity if the groups are listed with bullets or (A) and (B) as set forth hereinabove.
With respect to claims 4-6, these claims are further improper in that they cast doubt on the scope of the independent claim. Claim 1 is considered to require that at least three metals should be selected from within each group taken individually.  Claims 4-6, however, list elements that must be selected from both groups.  As a result, a reference satisfying the limitations of claims 4-6 would not satisfy the limitations of claim 1.  Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection is based on the concept of undue experimentation associated with the determination of the metes and bounds of the invention.
There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary.  The examiner will discuss these factors as they apply to the instant invention.

The claimed invention is directed to a composition including an aluminosilicate material.  This language is far broader than the enabling disclosure because it includes numerous materials such as mesoporous, macroporous, microporous and hierarchical aluminosilicates.  Even assuming arguendo that the claim was limited to a structure comprising a zeolite, even this is so broad as to constitute innumerable non-working embodiments for the ultimate function of the catalyst composition.  There is no 
The claims are extremely broad in the recitation of “aluminosilicate” or, more narrowly, “zeolite”.  There are numerous and myriad aluminosilicates zeolites of differing frameworks, intergrowths, microporous/mesoporous/macroporous materials and NZMSs which can be substituted in the framework by innumerable elements to produce materials with completely different characteristics, chemical compositions and functionality, none of which are  contemplated or disclosed by applicant that fall within the scope of this terminology.  Moreover, although the claims require elemental modifiers, the broadest reasonable interpretation requires these metals to be present in any number of combinations or elements (both claimed and unclaimed), substituents or compounds in any of the extra-framework locations of the zeolite such as within the pores and channels, ion ion-exchange locations, on the surface of the zeolites and even within the framework itself depending on the manner in which the zeolite is produced.  There are further modifications such as calcination, steaming, sulfiding, and so forth that fall within the definition of zeolites and aluminosilicates generically.
In the prior art, zeolitic materials are known catalytic and/or adsorptive materials.  It is also known that activity and/or selectivity are frequently related to the reaction being catalyzed or the materials being adsorbed.  Some catalysts will work for particular reactions or purposes but will be ineffective for others. As a result, when considering all of the potential species within the generic term zeolite, there will be large numbers of inoperative species within the claim terminology.

The instant disclosure essentially indicates that it tends to include any and all aluminosilicates.  It is not seen how such a large genus of materials could possibly be expected to catalyze the intended reaction with any specificity, and no other information is presented that would provide the skilled artisan the additional information required about the aluminosilicate or zeolite to determine what other molecular sieve type materials, including myriad potential species, that could possibly be employed in the instant composition.  This limited disclosure, with no other guidance regarding the many different frameworks, compositions and species known is insufficient for one of ordinary skill in the art to make a determination regarding the scope of materials covered by the invention.  
Although the specification provides several working examples, they all recite specifically HZSM-5 preferentially, and only zeolites Y, A and L are specifically disclosed.  Although a person of ordinary skill in the art would recognize that aluminosilicate materials are generally known to be useful for catalytic purposes, absent more information on the identity and nature of the composition, even a highly skilled 
As a result, the quantity of experimentation required of a person having ordinary skill in the art would be undue in the absence of further guidance, as the number of potential combinations of each possible species of each framework and each permutation would result in an essentially infinite factorial function equation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2009/0288990 discloses multimetallic hydrocarbon conversion catalysts containing, for example, ZSM-5 with cobalt and chromium. US 2016/0024392 discloses zeolite catalysts containing cerium and zinc.  Among the art cited by applicant, the Zhao et al. article is of particular relevance if one would select .  
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732